DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 24, 2021 is acknowledged.  Claims 1-14 are pending in the application.  Claims 6-14 have been withdrawn from consideration (see below).

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on August 24, 2021 is acknowledged.  The traversal is on the ground(s) that contrary to the Office's assertion, the technical feature linking the claims are the dry citrus fibers recited in claim 1. In particular, the method of claim 6 recites all the limitations of the dry citrus fiber of claim 1. Additionally, claims 8, 10, and 13 each recite a product or method for making a product containing the dry citrus fibers of claim 1. Therefore, unity of invention exists between Groups I, II, III, and IV, and the restriction requirement should be withdrawn and claims 1-14 should be examined together.  This is not found persuasive because Groups I, II, III, and IV do not share the same or corresponding technical feature. As previously discussed, Groups I, II, and IV do not include a biomass material, nor do they require the providing, adjusting, homogenizing, contacting, separating, and desolventizing and/or dehydrating steps as described in Group II.  Additionally, Groups I and II do not require the food compositions described in Group III or the diary product .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim.

Claim Objections
Claim 5 is objected to because of the following informalities:  
In line 1 of claim 5, it is suggested to delete “have a” after “the” and before “moisture” to correct the grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the pH is at least 4.5”, and this claim depends upon claim 1.  Since claim 1 indicates a pH of between 4.0 and 8.7, it is unclear what is intended by the recited pH of at least 4.5 in claim 2 and what exactly is encompassed by it.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Gusek et al. WO 2013109721 (hereinafter “Gusek”).
With respect to claims 1-5, Gusek teaches dried citrus fibers having a moisture content of from about 5% to about 15% (claims 1, 4, and 5) (P1, L8-10; P1, L31-P2, L1; and P7, L3-4).  
While Gusek does not explicitly disclose the citrus fiber has a storage modulus (G’) of at least 280 Pa (claim 1) and a pH of between 4.0 and 8.7 (claim 1), at least 4.5 (claim 2), or between 4.5 and 7 (claim 3), Gusek teaches processing aid(s), such as acids and bases, may be included during the preparation of the citrus fiber, and the processing aid may be used to tailor the properties of the finally obtained citrus fiber (P6, L5-12).  Additionally, Gusek teaches the fiber has improved properties, such as improved flowability, dispersability, and hydration properties, as well as good swelling behavior, hydration ability, viscosifying, emulsification, and whiteness properties (P1, L18-24; P6, L1-4 and 27-30; P7, L15-17).  Given that Gusek teaches the dried citrus fiber may be used in many products to provide a desired benefit to the product and it is understood that these products, such as food applications, feed applications, beverages, personal care products, pharmaceutical products, and detergent products, include a variety of phases, textures, pH, and the other features (P2, L10-15; and P7, L25-P8, 17), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the storage modulus (G’) and pH Gusek through routine experimentation to obtain a tailored citrus fiber for use in foodstuff, feed, personal care, pharmaceutical, and detergent products to provide a desired benefit (P7, L25-29).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793